530 So. 2d 284 (1988)
THE FLORIDA BAR, Complainant,
v.
Carl A. SAX, Respondent.
No. 71052.
Supreme Court of Florida.
September 1, 1988.
*285 John F. Harkness, Jr., Executive Director and John T. Berry, Staff Counsel, Tallahassee, and David M. Barnovitz, Bar Counsel, Ft. Lauderdale, for complainant.
Neale J. Poller, Miami, for respondent.
PER CURIAM.
This disciplinary proceeding is before the Court for consideration of the uncontested report of the referee.
The referee found that the respondent submitted a notarized pleading to a court when he knew or should have known that the pleading contained a factual averment that was not true, and that the document presented as having been notarized was signed by the respondent outside the presence of the notary and subsequent to the affixing of the jurat by the notary.
The referee recommends that respondent be found guilty of violating the Code of Professional Responsibility and that he be given a public reprimand.
We approve the referee's report. We hereby reprimand attorney Carl A. Sax for professional misconduct.
The costs of this proceeding are taxed against the respondent. Judgment is entered against Carl A. Sax for costs in the amount of $1,207.50, for which sum let execution issue.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDONALD, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.